i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-10-00464-CR

                                      IN RE Johnathan TAYLOR

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 30, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 22, 2010, Jonathan Taylor, relator, filed a pro se petition for a writ of mandamus,

asking this court to direct the trial court to set a trial date in the underlying criminal proceeding.

Counsel has been appointed to represent relator in the trial court. We conclude that appointed

counsel for relator is also his counsel for an original proceeding on the issue presented.

           Relator is not entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498

(Tex. Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se

petition for writ of mandamus will be treated as presenting nothing for this court’s consideration. See



           1
       This proceeding arises out of Cause No. 2009-CR-7592, styled State of Texas v.
Johnathan Taylor, pending in the 144th Judicial District Court, Bexar County, Texas, the
Honorable Catherine Torres-Stahl presiding.
                                                                                        04-10-00464-CR

id.; see also Gray v. Shipley, 877 S.W.2d 806 (Tex. App.—Houston [1st Dist.] 1994, orig.

proceeding). Consequently, this court has determined that relator is not entitled to the relief sought.

Therefore, the petition is denied. TEX . R. APP . P. 52.8(a).

                                                         PER CURIAM

DO NOT PUBLISH




                                                   -2-